DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive. 
Applicant argues that claims 3, 6, and 9 have been amended to more particularly and distinctly claim their subject matter. Examiner notes that the insertion of the word “another” does not appear to obviate the rejection. While there would be antecedent basis for “the another object” alone, there is no antecedent basis for “the another object that is not included in the first operation region and the second operation region”. This could be changed to “the another object, which is not included in the first operation region and the second operation region” for clarity, for instance. Alternatively, the first recitation of “an another object” could be changed to “an another object that is not included in the first operation region and the second operation region”
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
s 1, 4, and 7 are objected to because of the following informalities:  Line 18 of claim 1 recites “the shred operation region” which should be “the shared operation region”.  Lines 4 and 7 recite similar limitations. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the another object that is not included in the first operation region and the second operation region" in lines 3-4. Claims 6 and 9 recite similar limitations. There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (U.S. Publication 2013/0019188) in view of Laukkanen (U.S. Publication 2014/0282229).

As to claim 1, Hasegawa discloses an information processing apparatus comprising: 
a memory and circuitry coupled to the memory (fig. 10; p. 8, section 0145-0151) and configured to: 

set, in the second display screen, a first operation region allocated to the first display screen and a second operation region allocated to the second display screen (fig. 4; fig. 5; p. 3, sections 0051, 0057, and 0060; users are given operation rights for specific window regions; for example, in fig. 4, viewer/screen 1 is allocated window/region 1 and viewer/screen 2 is allocated window/region 2; a user can only operate/input on their allocated window/region and input on the other region is disabled); 
prohibit, on the second display screen, an input of an operation to an object included in the first operation region (fig. 4; fig. 5; p. 3, sections 0051, 0057, and 0060; users are given operation rights for specific window regions; for example, in fig. 4, viewer/screen 1 is allocated window/region 1 and viewer/screen 2 is allocated window/region 2; a user can only operate/input on their allocated window/region and input on the other region is disabled);  
and permit, on the second display screen, an input of an operation to an object included in the second operation region (fig. 4; fig. 5; p. 3, sections 0051, 0057, and 0060; users are given operation rights for specific window regions; for example, in fig. 4, viewer/screen 1 is allocated window/region 1 and viewer/screen 2 is allocated window/region 2; a user can only operate/input on their allocated window/region and input on the other region is disabled), 

Hasegawa does not disclose, but Laukkanen does disclose a shared operation region allocated to the first display screen and the second display screen, the shared operation region being an area in which an input of an operation to the object is permitted on the first display screen and the second display screen, and permitting on the second display screen, an input of an operation to the object being permitted on the first display screen and the second display screen included in the shared operation region (fig. 14; fig. 18; fig. 24; p. 9, sections 0098-0099; p. 10, sections 0113-0114; each window/area can be designated as a read or read/write window by the user that owns the window; if each user designated one window as read-only for the other user, and one additional window were designated read/write for both users, input would be prohibited for one of the windows on screen but allowed for both users in the read/write shared area). The motivation for this is that it is beneficial in the multi-user desktop environment to control what certain users can do. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 

As to claim 4, see the rejection to claim 1.

As to claim 7, see the rejection to claim 1.

Claims 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Laukkanen and further in view of Brockway (U.S. Publication 2004/0113940).

As to claim 2, Hasegawa does not disclose, but Brockway does disclose wherein the circuitry is configured to control display of the object on the second display screen so as to display the object included in the second operation region in front of the object included in the first operation region (p. 1, section 0010; the region that a user can operate on is brought to the foreground in front of the region a user cannot operate on). The motivation for this is to not allow the user to bypass the window that can be operated on. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hasegawa and Laukkanen to display the object included in the second operation region in front of the object included in the first 

As to claim 5, see the rejection to claim 2.

As to claim 8, see the rejection to claim 2.

Claims 3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Laukkanen and further in view of Price (U.S. Publication 2007/0136686).
 
As to claim 3, as best understood, Hasegawa does not disclose, but Price does disclose wherein the circuitry is configured to perform control so that an object does not stay in the first operation region and the second operation region when the object that is not included in the first operation region and the second operation region moves in the second display screen (fig. 6; p. 2, sections 0028-0032; in a multi-screen sharing system, a frame can be made surrounding one or more window regions; if unwanted window objects pop up in the area, the unwanted objects are moved so they do not stay in the area). The motivation for this is to allow wanted applications to be viewed without disrupting them (p. 1, sections 0004-0006). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hasegawa and Laukkanen to perform control so that an object does not stay in the first operation region and the second operation region when the object that is not included in the first 

As to claim 6, see the rejection to claim 3.

As to claim 9, see the rejection to claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan can be reached on (571) 270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AARON M RICHER/Primary Examiner, Art Unit 2618